DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/02/2021 has been entered.
The 35 USC 112(b) rejection has been overcome by the amendment to claim 12. This rejection as posed within the Office action dated 03/02/2021 is now withdrawn.
Claims 1, 7, and 10-19 are pending.
Information Disclosure Statement
The information disclosure statements filed 05/28/2020 and 12/31/2020 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  These have been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 07/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 10-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US 2015/0188143 A1, as cited in the IDS dated 07/25/2019 and the Office action dated  in view of Harashina et al. (EP 1452567 A1, as cited in the Office action dated 03/02/2021).
Regarding claim 1, Shiozaki teaches a battery (non-aqueous electrolyte secondary battery, Shiozaki [0008]) comprising a positive electrode (10 in Shiozaki Fig. 1; [0008, 0015]), a negative electrode (Shiozaki [0008, 0032]), and an electrolyte (Shiozaki [0008, 0037]), the positive electrode containing a melamine-based compound (melamine-acid salt 30 in Shiozaki Fig. 1; [0007, 0016, 0021]), wherein the melamine-based compound is a melamine compound salt (melamine-acid salt 30 in Shiozaki Fig. 1; [0021]).
Shiozaki fails to teach the melamine compound salt contains an inorganic acid salt of an inorganic acid, melamine, melem, and melam.
Harashina, which is analogous in the use of melamine derivatives as flame retardants in polymeric binder/resin mixtures (see Shiozaki [0020-0021] and Harashina [0010]), teaches in [0040] that nitrogen-containing cyclic compound “B3” is an additive that achieves high flame retardancy without deteriorating the resin base material. Harashina teaches that “B3” is preferably a triazine with melamine, melam, and melem (Harashina [0063, 0066]). Furthermore, Harashina teaches in [0076] the use of a polyphosphate such as melamine-melam-melem double salt of a polyphosphoric acid or a melamine-melam-melem double salt of metaphosphoric acid within a flame retardant. Per [0212], Harashina uses melamine-melam-melem double salt of polyphosphoric acid (i.e., melamine melem melam polyphosphate) as exemplary flame retardant “B3-1”, which can be seen in Tables 1-3 to give examples with high flame retardancy (V-0 is a good result by UL94 standard, Harashina [0208]), no dripping, and no bleeding out (“A” grade for blooming properties is ideal per Harashina [0209]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the melamine-acid salt within the positive electrode (the positive electrode also containing a polymeric binder per Shiozaki [0016, 0020]) to be melamine-melam-melem double salt of polyphosphoric acid (i.e., melamine melem melam polyphosphate) as taught by Harashina with the motivation of achieving high flame retardancy without deteriorating the surrounding polymeric binder.
Therefore, all limitations of claim 1 are rendered obvious.

Regarding claim 7, modified Shiozaki teaches the limitations of claim 1 above and teaches the inorganic acid salt is at least one of a double salt including melamine melem melam pyrophosphate, melamine melem melam phosphate, melamine melem melam metaphosphate (melamine-melam-melem double salt of metaphosphoric acid, Harashina [0076]), or melamine melem melam polyphosphate (melamine melem melam polyphosphate, Harashina [0212] and B3-1 in Tables 1-3).
Regarding claim 19, modified Shiozaki teaches the limitations of claim 7 above and teaches the double salt includes melamine, melem, melam polyphosphate (melamine-melam-melem double salt of polyphosphoric acid – i.e. melamine melem melam polyphosphate, Harashina [0076, 0212] and B3-1 in Tables 1-3).

Regarding claim 10, modified Shiozaki teaches the limitations of claim 1 above and teaches the melamine-based compound has a pyrolysis starting temperature of 250°C or higher (exothermic behavior above 250°C in Shiozaki Fig. 2 and “heat generation starting temperature” above 250°C in Shiozaki Fig. 3 for all examples).
Regarding claim 11, modified Shiozaki teaches the limitations of claim 1 above and teaches the positive electrode contains positive electrode active material particles (24 in Fig. 1, Shiozaki [0016-0017]), and the melamine-based compound covers at least part of surfaces of the positive electrode active material particles (melamine compound salt 30 shown on surfaces of positive active particles 24 in Shiozaki Fig. 1).
Regarding claim 12, modified Shiozaki teaches the limitations of claim 1 above and teaches the positive electrode includes a positive electrode active material layer (22 in Fig. 1, Shiozaki [0016]), and the melamine-based compound is present in the positive electrode active material layer (see Fig. 1 wherein particles of melamine compound salt 30 are dispersed throughout layer 24 and remain only in layer 24 per [0026]).

Regarding claim 13, Shiozaki teaches a positive electrode (10 in Shiozaki Fig. 1, [0016]) comprising a melamine-based compound (melamine-acid salt 30 within positive electrode 10, Shiozaki [0007, 0016], Fig. 1) wherein the melamine-based compound is a melamine compound salt (melamine-acid salt 30 in Shiozaki Fig. 1; [0021]).
Shiozaki fails to teach the melamine compound salt contains an inorganic acid salt of an inorganic acid, melamine, melem, and melam.
Harashina, which is analogous in the use of melamine derivatives as flame retardants in polymeric binder/resin mixtures (see Shiozaki [0020-0021] and Harashina [0010]), teaches in [0040] that nitrogen-containing cyclic compound “B3” is an additive that achieves high flame retardancy without 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the melamine-acid salt within the positive electrode (the positive electrode also containing a polymeric binder per Shiozaki [0016, 0020]) to be melamine-melam-melem double salt of polyphosphoric acid (i.e., melamine melem melam polyphosphate) as taught by Harashina with the motivation of achieving high flame retardancy without deteriorating the surrounding polymeric binder.
Therefore, all limitations of claim 13 are rendered obvious.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki and Harashina as applied to claim 1 above, and further in view of Kagami et al. (US 2015/0179998 A1, as cited in the IDS dated 07/25/2019 and in the Office action dated 03/02/2021).
Regarding claims 14-18, modified Shiozaki discloses the battery according to claim 1 above but fails to disclose:
(Claim 14) A battery pack comprising the battery and a control unit that controls the battery,
(Claim 15) An electronic device comprising the battery receiving supply of electric power from the battery,
(Claim 16) An electric vehicle comprising: the battery; a conversion device that receives supply of electric power from the battery and converts the electric power into driving force for the electric vehicle; and a control device that performs information processing related to control of the electric vehicle, based on information on the battery,
(Claim 17) An electric storage device comprising the battery and supplying electric power to an electronic device connected to the battery,
(Claim 18) An electric power system comprising the battery and receiving supply of electric power from the battery.

Examiner notes that each of the above underlined and italicized clauses above are intended use clauses which do not impart additional structure to each of the preceding structural limitations which they modify. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). That being said:
Kagami, which is analogous in the art of including a melamine derivative (melamine salt) with the active layer of the cathode of a secondary battery to achieve good battery characteristics and safety (see Kagami Abstract and [10-11, 13]), teaches the use of such a secondary battery in:
A battery pack with a control section (Kagami [0017]),
An electronic apparatus with the secondary battery as an electric power supply source (Kagami [0025]),
An electric vehicle with the battery, a control device, and a conversion device (Kagami [0313-0317]),
An electric storage device with the battery (Kagami [0021]),
An electric power system with the battery (Kagami [0319]).
Using the battery disclosed by Shiozaki within each of the structures taught by Kagami is within the ambit of a person having ordinary skill in the art, in each case achieving a predictably functional invention comprising said battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP 2143(B)). Additionally, the combination of familiar elements (i.e., each invention taught by Kagami in which secondary batteries can be used) is likely to be obvious when it does no more than yield predictable results (see MPEP 2143(A)). 
Therefore, all limitations of claims 14-18 are rendered obvious by Shiozaki in view of Kagami.

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
 Applicant argued that the compound salt additive taught by Harashina could not be used alone as a flame retardant; however, Examiner respectfully disagrees, as supported by Ozawa et al. (US 2007/0299170 A1): 

Furthermore, Examiner notes that claims 1 and 13 recite "a battery/positive electrode comprising…" and "the melamine compound salt contains…". "Comprising" and "contains" are open-ended phases per MPEP 2113.03(I), meaning that other components may be included therein (as taught by Harashina). 
Thus, the same grounds of rejection from the previous Office action have been maintained herein.
Additionally, Applicant argued that Harashina is not combinable with Shiozaki, alleging that the two references are in divergent fields of art. This is not found persuasive. In response to applicant's argument that Harashina is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Harashina is reasonably pertinent to the particular problem, namely providing flame retardancy to a polymeric mixture using a melamine derivative additive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721